Title: To George Washington from Edmund Pendleton, 10 January 1775
From: Pendleton, Edmund
To: Washington, George



Dear Sir
Jany 10th 1775

Mr Valentine Crawford and Mr John Neavill have given bonds to Mr Benjamin Temple for £400. for Lands sold them on the Ohio, in which a brother of mine is Interested—the remote Situation of those Gentn makes it difficult to know how to come at the money, and they think your Connection with that Countrey, & particularly with Mr Crawford will enable you to serve them in it, as they would be happy in getting the money into your hands. they requested I would write you on the Subject, and if it should be in your Power to serve them without trouble or inconvenience, I shall esteem it a favr & shall be glad of a line by Post of its’ probability.
I hope you found yr Family well & are by this time recruited so as to make the Assembly Campaign in February. My Complts to Mrs Washington, Mr Custis & his Lady. I am Sir Yr mo. humble Servt

Edmd Pendleton

